Upon reading the affidavit and hearing the motion of defendant for a new hearing for newly discovered testimony, it is ordered, in the exercise of the discretionary power of the Court, that the judgment be reversed and the sale be set aside. Brown v. Mitchell, 102 N.C. 347.*
The suggestion is made that the court below inquire whether the true interest of all parties would not be promoted by a sale of the property in separate lots.
New Hearing.
Cited: Chrisco v. Yow, 153 N.C. 536.
* It was held in Brown v. Mitchell that the granting of new hearings or new trials by the appellate court in the exercise of its discretion for newly discovered testimony would not be reported as precedents.